Citation Nr: 1026770	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO. 06-19 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to additional vocational rehabilitation training 
benefits, under Chapter 31, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 until October 
1983. 
This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a 2005 denial of additional vocational 
rehabilitation benefits issued by the Department of Veterans 
Affairs (VA) Vocational Rehabilitation and Employment Division at 
the VA Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran agreed to and completed a Vocational 
Rehabilitation Program as established by his Individualized 
Written Rehabilitation Plan (IWRP); he has been rehabilitated to 
the point of employment and is currently employed. 

2.  The Veteran has been trained to the level generally 
recognized as necessary for occupational objective and the record 
does not establish that additional training to obtain a master's 
degree in ministry is required to achieve entry-level 
employability into the occupation. 


CONCLUSION OF LAW

The criteria for establishing entitlement to additional 
vocational training under Chapter 31, Title 38, United States 
Code, have not been met. 38 U.S.C.A. §§ 3100, 3101, 3102 (West 
2002); 38 C.F.R. §§ 21.1, 21.70, 21.72 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim. See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).

The VCAA is generally applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, there 
is no indication that Congress intended the VCAA to revise the 
unique, specific claim provisions of Chapter 31, Title 38 of the 
United States Code.  Cf. Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  Accordingly, VCAA notice is not required in this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the 
Board must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim).

Notwithstanding the above notation, all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been provided ample opportunity to present evidence 
and argument in support of his claim.  He has declined the option 
for a personal hearing.  

Applicable Law 
 
A person is entitled to vocational rehabilitation under United 
States Code Title 38, Chapter 31 if that person is a veteran with 
a service-connected disability compensable at a rate of 20 
percent or more and that person is determined by VA to be in need 
of rehabilitation because of an employment handicap.  See 38 
U.S.C.A.§ 3102 (West 2002); 38  C.F.R. § 21.40 (2009).  
"Employment handicap" means impairment, resulting in substantial 
part from service-connected disability, of a veteran's ability to 
prepare for, obtain, or retain employment consistent with such 
veteran's abilities, aptitudes and interests.  See 38 U.S.C.A. § 
3101 (West 2002);  38 C.F.R. § 21.35 (2009).

The purpose of Chapter 31, Title 38, United States Code, is to 
provide for all services and assistance necessary to enable 
veterans with service-connected disabilities to achieve 
independence in daily living and, to the extent possible, to 
become employable and to obtain and maintain suitable employment.  
38 U.S.C.A.  § 3101 (West 2002); 38 C.F.R. § 21.70 (2009).

Rehabilitation to the point of employability may include the 
services needed to (1) valuate and improve a veteran's ability to 
undertake training; (2) train a veteran to the level generally 
recognized as necessary for entry into employment in a suitable 
occupational objective.  Where a particular degree, diploma, or 
certificate is generally necessary for entry into the occupation, 
e.g., an MSW for social work, a veteran shall be trained to that 
level.  38  U.S.C.A. §§ 3101, 3104 (West 2002); 38 C.F.R. § 21.72 
(2009).

An Individualized Written Rehabilitation Plan (IWRP) will be 
developed for each veteran eligible for rehabilitation services 
under Chapter 31.  The plan is intended to assist in  (1) 
providing a structure which allows VR&E staff to  translate the 
findings made in the course of the initial  evaluation into 
specific rehabilitation goals and objectives;  (2) monitoring the 
veteran's progress in achieving the  rehabilitation goals 
established in the plan; (3) assuring  the timeliness of 
assistance by Department of Veterans  Affairs staff in providing 
services specified in the plan;  and (4) evaluating the 
effectiveness of the planning and  delivery of rehabilitation 
services by VR&E staff. (b) A plan will be prepared in each case 
in which a veteran will pursue (1) A vocational rehabilitation 
program, as that term is defined in § 21.35(i).  38 U.S.C.A. § 
3107 (West 2002); 38 C.F.R. § 21.80 (2009).

The purposes of the IWRP are to (1) identify goals and objectives 
to be achieved by the veteran during the period of rehabilitation 
services that will lead to the point of employability; (2) plan 
for placement of the veteran in the occupational field for which 
training and other services will be provided; and (3) specify the 
key services needed by a veteran to achieve the goals and 
objectives of the plan.  38 U.S.C.A. § 3107 (West 2002); 38 
C.F.R. § 21.84 (2009).

The IWRP will be jointly developed by VA staff and the Veteran.  
The terms and conditions of the plan must be approved and agreed 
to by the counseling psychologist, the vocational rehabilitation 
specialist, and the Veteran.  38 C.F.R.§ 21.92 (2009).



Merits of the Claim

The Veteran now seeks additional vocational rehabilitation 
benefits, specifically to obtain a master's degree for counseling 
and teaching at the college level, as indicated in his July 2005 
e-mail communication with VA.  In essence, the Veteran contends 
that his original program objective was not to simply obtain 
"entry level employment in the occupational goal of a pastor or 
related profession" as indicated on his May 2003 IWRP.  The 
Veteran essentially contends that he cannot be a pastor with only 
a bachelor's degree, or alternatively, that his original goal had 
been to obtain employment as a college level counselor and 
teacher, as indicated by his statements, including his June 2006 
VA Form 9.  The Veteran asserts that to achieve his original 
goal, in becoming a counselor and teacher, a master's degree, and 
not a bachelor's degree, is required. 

In this case, the Veteran's basic eligibility for vocational 
rehabilitation benefits is not at issue.  It is uncontested that 
the Veteran has service-connected disabilities compensable at 20 
percent or more, and was in need of rehabilitation to overcome an 
employment handicap.  See 38 U.S.C.A. §§ 3101, 3102 (West 2002); 
38 C.F.R. §§ 21.40, 21.51(b) (2009).

It is also undisputed that the Veteran has in fact completed an 
approved program of vocational rehabilitation under Chapter 31, 
Title 38, United States Code.  A March 2006 VA letter noted that 
the Veteran had completed his Vocational Rehabilitation and 
Employment program.  Indeed, the record indicates that as part of 
his rehabilitation program, he earned a bachelor's degree from 
Trinity College of Florida, as reported by M.S., the registrar of 
that institution, in a September 2005 letter.  

As discussed immediately below, additional vocational 
rehabilitation benefits are not warranted in this case. 

The Veteran contends that he originally intended to become a 
counselor when he first applied for VA vocational rehabilitation 
benefits.  Whatever his intention, however, the Veteran's May 
2003 IWRP specifically indicated that the Veteran's program goal 
was to "obtain and maintain entry level employment in the 
occupational goal of a pastor or related profession."  The noted 
intermediate objective to achieve this goal was to "complete his 
ordination this summer at [redacted] Church in 
Tampa."  The noted secondary objective was to "complete a 
Bachelors Degree in Biblical Studies, Counseling Professional 
Track."  

Crucially, the Veteran and his counselor, in June 2003, signed 
his Vocational Rehabilitation Goals, which referenced his IWRP 
and specifically stated that his program was "[t]o obtain and 
maintain entry level employment in the occupational goal of a 
pastor or related profession."  As the Veteran and his counselor 
signed these statements, the record indicates that they had both 
participated in the development of the plan. 

The IWRP and Vocational Rehabilitation Goals statement are clear.  
Contrary to the Veteran's assertions, there is absolutely no 
evidence of record demonstrating that the Veteran's IWRP was 
misworded, or that the Veteran's counselor misunderstood the 
Veteran's career goals at the time.  

The Veteran did make statements indicating that he was interested 
in a counselor career prior to accepting his IWRP.  However, the 
record indicates that that was only one of several possible 
career objectives explored by the Veteran at that time.  He 
reported in his September 2002 Rehabilitation Needs Inventory 
that he was interested in counseling, computers and teaching.  
Another March 2003 LMI Request Form also indicated investigation 
into work as an EEG technician and pharmacy technician.  In an 
April 2003 Case Note, VRC D.M. noted that the Veteran wished to 
be a minister, as did subsequent documents.  

In a June 2003 VA Counseling Record - Narrative Report, VRC D.M. 
noted that the Veteran indicated that he wished to become a 
minister.  Based on extensive research, VRC D.M. found that 
ministers needed to be ordained by a congregation, and that most 
hold at least a bachelors degree.  

Although the Veteran has argued that he must obtain a masters 
degree at a seminary to be a successful minister, the Veteran is 
already a working minister.  A September 2005 letter from Rev. 
J.K. reported that the Veteran had been employed as a Chaplain at 
the Tampa Seafarers Center, Tampa Port Ministries, Inc. for more 
than sixty (60) consecutive days.

The Veteran has met the goal of rehabilitation to the point of 
employability.  Under 38 C.F.R. § 21.72, rehabilitation to the 
point of employability may include services to train the Veteran 
to the level generally recognized as necessary for entry into 
employment in a suitable occupational objective.  Although the 
Veteran currently claims that a master's degree is necessary to 
work as a pastor, the record fails to support such a claim.  
While a master's degree may certainly be preferred in the 
Veteran's chosen field, the record clearly shows that it is not 
necessary to obtain employment at an entry level.  

The Veteran is currently employed as a minister.  He has achieved 
entry into his chosen occupational objective.  As noted above, 
rehabilitation programs are intended to allow a veteran to reach 
the point of entry-level employability in a designated field.  
See 38 C.F.R. § 21.72 (2009).  

The Veteran has submitted a letter from T.B., Director of the 
Tampa Bay Baptist Association.  T.B. wrote that "[e]ducational 
requirements vary greatly among Southern Baptist ministries.  I 
strongly recommend that anyone going into a Southern Baptist 
ministry have at least a Master Degree from an accredited 
school."  Although T.B. makes a strong recommendation, he does 
not find that such a degree is necessary to enter into ministry.  

The Veteran also submitted a letter from Reverend R.B. of the 
[redacted] who claimed that future pastors will need 
to have a Masters Degree at his church.  Reverend R.B. further 
stated that from his experience, he believed that the Veteran 
would have difficulty getting a pastorate without a graduate 
level education.  Although he claims that future pastors would 
need a Masters Degree, the current question is whether the 
Veteran would need one to be a pastor.  At the present, Reverend 
R.B. indicates that it would be possible, though difficult, for 
the Veteran to get into the pastorate without a graduate degree.  

The Veteran's work supervisor J.D.K, [redacted]
of Tampa Port Ministries, Inc. noted that the Veteran's 
preparation for higher education would be "extremely desirable" 
as the coursework is more targeted towards the specific type of 
ministry in which he continues to serve.  Chaplain J.D.K. further 
noted that the Veteran's compensation is based upon continued 
voluntary support from donors and that his continued education 
would increase his prospects for permanent financial support.  
Chaplain J.D.K. also stated that the Executive Director position 
requires a Masters of Divinity and many years of business 
experience.

Chaplain J.D.K's letter simply indicates that furthering his 
education would be desirable because it would increase the 
Veteran's employment prospects, including allowing him to qualify 
for the higher position as an Executive Director.  However, it 
does not address the question of entry into such a profession.  

In contrast, a May 2003 VA Case Note indicates that VRC D.M. had 
spoken to Chaplain J.D.K. about how to obtain employment with the 
Corporate Chaplains of America.  At that time, Chaplain J.D.K. 
reported that what was needed to get into either Corporate 
Chaplains or Port Ministries was a BS in theological training and 
ordination.  Chaplain J.D.K. also indicated that other avenues 
included completing seminary or, in the case of Corporate 
Chaplains, completing a 155 hour video training program.  At that 
time, Chaplain J.D.K. suggested completing a BS degree at 
Clearwater Christian College in Bible Studies.  This note further 
indicates that all the training necessary for an entry level 
position as a pastor was a bachelor's degree, though other 
avenues were also open to achieve a pastor position.

As has been noted previously, the Veteran has already achieved 
entry into the Tampa Port Ministries, Inc., under the tutelage of 
Chaplain J.D.K.  The Veteran has thus already achieved entrance 
into the pastorate and is currently working in that capacity.  
Assisting the Veteran in achieving any additional advancement 
beyond entry level is not contemplated by the rehabilitation 
program.   See 38 C.F.R. § 21.72 (2009).   

The Veteran has also submitted several job postings which 
included requirements for a masters degree to apply for the 
position of chaplain, or in the case of the I Am Corporate 
Chaplains of America, a Master of Divinity was preferred 
educational requirement.  

Of the job postings submitted by the Veteran, the record does not 
indicate whether they are entry level positions.  Furthermore, 
the Executive Director position, addressed by Chaplain J.K, 
requires, in addition to a masters degree, many years of 
experience, indicating that it is not an entry level position.  
Additionally, the RO has associated with the claims file 
additional pastor job postings that do not require a graduate 
degree. The fact that the Veteran cannot qualify for some pastor 
positions is meaningless to the Board's inquiry.  It appears to 
be undisputed that the Veteran's bachelor's degree qualifies him 
for some pastor employment; indeed he has already achieved such 
employment.  

The Veteran also submitted e-mail correspondence from J.C. of 
Trinity College, including one dated January 6, 2006.  J.C. 
stated that to his knowledge "only a select few denominations 
require graduate/seminary degrees in order to Pastor churches.  
As you know there are many pastors who have little to no formal 
education.  As far as employees of the college, only those in 
teaching positions are 'required' to have a graduate degree."  
This correspondence supports the Board's finding that a graduate 
degree is not necessary to be a pastor.  Indeed, J.C. indicates 
that a formal education is not even necessary.  

Crucially, there is no evidence of record demonstrating that the 
Veteran's bachelor's degree is insufficient to obtain entry-level 
employment as a pastor.  The record is undebatable that the 
Veteran has already been employed as a pastor.  The main point of 
his contention, as indicated in his June 2006 VA Form 9 and his 
November 2006 statement by his representative, is that he does 
not make enough money as a pastor and that he wants to continue 
his education to be a counselor in order to make more money.  As 
a matter of general knowledge, many professions that require a 
college education earn lower levels of income, especially at 
entry level.  The Veteran chose this profession and that although 
his wages are currently lower than he would prefer, he has the 
potential to earn more as he gains experience, as is the case 
with most entry level jobs.  Additionally, as indicated by 
research conducted by VRC B.B. in December 2005, the salary of a 
minister depends on the size of his church, but ministers do not 
join the ministry to make money. 

While impressed with the Veteran's ambition, and in agreement 
that further education or an advanced degree could potentially 
result in a more desirable position, funding for education 
training through VA vocational rehabilitation programs is 
intended only to the point that entry-level employment may be 
achieved.  See 38 C.F.R. § 21.72(a)(2) (2009).  This has clearly 
already been accomplished here.  The Veteran is already employed 
as a pastor.  No further benefits are called for.  

Furthermore, to the extent that the Veteran claims that he wanted 
to be a counselor and teacher, such contentions are not supported 
by his signed June 2003 Vocational Rehabilitation Guidelines and 
IWRP, which both specifically and unambiguously state that his 
goal was to be a pastor.  

Based on the foregoing analysis, VA has fulfilled its obligations 
under the Vocational Rehabilitation Program as memorialized in 
the Veteran's IWRP.  The Veteran has earned a bachelor's degree 
and has been found to be qualified for an entry level employment 
as a pastor.  Indeed, the Veteran has already achieved an entry-
level position as a pastor.  He currently requests additional 
benefits to advance in such a position, which was not 
contemplated by the regulations or the IWRP.  No additional 
training is provided for or warranted.  The benefit sought on 
appeal is accordingly denied. 

To the extent the Veteran argues that VA supplied the Veteran 
with misinformation upon which he relied, any contention that VA 
in fact misinformed the Veteran fails as a matter of law.  See 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Office of 
Personnel Management v. Richmond, 496 U.S. 414 (1990) (payment of 
government benefits must be authorized by statute; therefore, 
erroneous advice given by a government employee cannot be used to 
estop the government from denying benefits).


ORDER

Entitlement to additional vocational rehabilitation training 
benefits under Chapter 31, Title 38, United States Code is 
denied.



____________________________________________
L.B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


